DETAILED ACTION

Allowable Subject Matter
Claims 1-6, 8-12, 15, 16, 19-22 and 24 are allowed. The following is an examiner’s statement of reasons for allowance: The examiner does not agree that the rejection was based on the proposition that one of ordinary skill would expect that the polymer would diffuse in the same manner of gaseous NO. However, upon reconsideration the examiner does agree that the basis of treatment taught by Hole et al (WO 2005/110052) is a relatively high concentration of NO over a short period of time. While Schoenfisch et al (US 2015/0225488) suggests administration of the polymer via inhalation, one of ordinary skill would not expect that the NO would be released in a manner that would provide free NO, per se, “readily and uniformly” and at suitable concentration into the respiratory airway.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623